  Case 18-21260       Doc 24     Filed 04/16/19 Entered 04/16/19 15:26:29            Desc Main
                                   Document     Page 1 of 5


                     IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                        )
                                              )      CASE NO. 18 B 21260
Erica A Bryant,                               )      HONORABLE Pamela S. Hollis
       DEBTOR                                 )      CHAPTER 13

                                    NOTICE OF MOTION

To:      Glenn B Stearns, 801 Warrenville Road Suite 650, Lisle, IL 60532;


See attached Service List via U.S. Mail.

Please take notice that on May 10, 2019, at 10:45 a.m., I shall appear before the Honorable
Pamela S. Hollis in Joliet City Hall, 150 West Jefferson Street, 2nd Floor, Joliet, IL 60432 and
present the attached Motion and you may appear if you so choose.


                                      PROOF OF SERVICE

The undersigned, an attorney, certifies that he sent this notice and the attached motion on April
16, 2019, to:

The Chapter 13 Trustee listed above via electronic notice;


To the attached service list via U.S. Mail with postage prepaid from the mailbox located at 20 S.
Clark Street, Chicago, IL 60603.


/s/ Michael Spangler_____
Attorney for Debtor

 The Semrad Law Firm, LLC
20 South Clark Street, 28th Floor
Chicago, IL 60603
(312) 913-0625
                  Case
Label Matrix for local    18-21260
                       noticing           Doc 24 (p)JEFFERSON
                                                   Filed 04/16/19         Entered
                                                              CAPITAL SYSTEMS LLC    04/16/19 15:26:29      Desc
                                                                                                 U.S. Bankruptcy     Main
                                                                                                                  Court
0752-1                                                Document
                                                 PO BOX 7999             Page     2 of 5         Eastern Division
Case 18-21260                                        SAINT CLOUD MN 56302-7999                            219 S Dearborn
Northern District of Illinois                                                                             7th Floor
Eastern Division                                                                                          Chicago, IL 60604-1702
Tue Apr 16 15:19:59 CDT 2019
BRIDGECREST                                          Bridgecrest Credit Company, LLC                      CHASE AUTO
PO Box 53087                                         PO BOX 29018                                         P.O. BOX 901003 CREDIT BUREAU DISPUTE PR
Phoenix, AZ 85072-3087                               PHOENIX, AZ 85038-9018                               FORT WORTH, TX 76101-2003



COMENITYBANK/VICTORIA                                CREDITORS DISCOUNT & A                               Capital One, N.A.
220 W SCHROCK RD                                     415 E MAIN ST                                        c/o Becket and Lee LLP
WESTERVILLE, OH 43081-2873                           STREATOR, IL 61364-2927                              PO Box 3001
                                                                                                          Malvern PA 19355-0701


DIVERSIFIED CONSULTANT                               HYUNDAI CAPITAL AMERIC                               Illinois Tollway
10550 DEERWOOD PARK BLVD                             10550 TALBERT AVE                                    PO Box 5544
JACKSONVILLE, FL 32256-0596                          FOUNTAIN VALLEY, CA 92708-6032                       Chicago, IL 60680-5491



KOHLS/CAPONE                                         MERCHANTS CREDIT GUIDE                               (p)PORTFOLIO RECOVERY ASSOCIATES LLC
PO BOX 3115                                          223 W JACKSON BLVD # 700                             PO BOX 41067
MILWAUKEE, WI 53201-3115                             Chicago, IL 60606-6914                               NORFOLK VA 23541-1067



Quantum3 Group LLC as agent for                      T Mobile/T-Mobile USA Inc                            U S DEPT OF ED/GSL/ATL
Comenity Bank                                        by American InfoSource as agent                      PO BOX 2287
PO Box 788                                           4515 N Santa Fe Ave                                  ATLANTA, GA 30301-2287
Kirkland, WA 98083-0788                              Oklahoma City, OK 73118-7901


US Department of Education                           Verizon                                              Erica A Bryant
P O Box 16448                                        by American InfoSource as agent                      321 West 146th St
St Paul, MN 55116-0448                               4515 N Santa Fe Ave                                  Riverdale, IL 60827-2715
                                                     Oklahoma City, OK 73118-7901


Glenn B Stearns                                      James Nowak                                          Michael Spangler
801 Warrenville Road Suite 650                       The Semrad Law Firm LLC                              The Semrad Law Firm, LLC
Lisle, IL 60532-4350                                 20 S. Clark St.                                      20 S Clark St, 28th Floor
                                                     28th Floor                                           Chicago, IL 60603-1811
                                                     Chicago, IL 60603-1811

Patrick S Layng
Office of the U.S. Trustee, Region 11
219 S Dearborn St
Room 873
Chicago, IL 60604-2027



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).
                  Case 18-21260
Jefferson Capital Systems, LLC    Doc 24 (d)JEFFERSON
                                           Filed 04/16/19         Entered
                                                      CAPITAL SYSTEMS LLC    04/16/19 15:26:29      Desc Main
                                                                                         Portfolio Recovery Associates, LLC
PO Box 7999                                   Document
                                         PO Box 7999             Page     3 of 5         Successor to CAPITAL ONE BANK (USA) N.A.
St Cloud, MN 56302-9617                    St Cloud MN 56302                                POB 41067
                                                                                            Norfolk, VA 23541


End of Label Matrix
Mailable recipients   24
Bypassed recipients    0
Total                 24
 Case 18-21260         Doc 24    Filed 04/16/19 Entered 04/16/19 15:26:29           Desc Main
                                   Document     Page 4 of 5


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                       )
                                             )       CASE NO. 18 B 21260
Erica A Bryant,                              )       HONORABLE Pamela S. Hollis
                                             )       CHAPTER 13
         DEBTOR.                             )

                                MOTION TO MODIFY PLAN

        NOW COMES the Debtor, Erica A Bryant, by and through Debtor’s attorneys, The Semrad
Law Firm, LLC and hereby moves this Honorable Court to modify the Chapter 13 Plan, and Debtor
states the following:

   1. On July 30, 2018, the Debtor filed a petition for relief pursuant to Chapter 13 Title

         11 U.S.C.

   2. On September 21, 2018, this Honorable Court confirmed the Debtor’s Chapter 13 Plan.

   3. The confirmed Chapter 13 Plan allows for secured creditors to be paid 100% of their

         allowed claims, and general unsecured creditors without priority to be paid 10% of their

         allowed claims.

   4. The confirmed Chapter 13 Plan requires the Debtor to make payments to the Chapter 13

         Trustee in the amount of $500.00 on a monthly basis for 36 months.

   5. Debtor fell behind on her payments because she lost her full-time job. As a result, Debtor

         accrued a default with the Chapter 13 Trustee plan payments.

   6. Debtor is now back to work full-time and is in a position to resume making payments going

         forward.

   7. Debtor is seeking to defer the current default to the end of the plan.

   8. Debtor respectfully requests this Honorable Court to defer the current plan default to the

         end of the plan.
Case 18-21260     Doc 24     Filed 04/16/19 Entered 04/16/19 15:26:29             Desc Main
                               Document     Page 5 of 5


 9. Debtor has filed the instant case in good faith and intends to complete the plan of

    reorganization.


    WHEREFORE, Debtor prays this Honorable Court for the following relief:

           A. To modify the Debtor’s Chapter 13 Plan in order to defer the current plan

               default to the end of the plan;

           B. For any further relief as the Court may deem fair and proper.


                                                 Respectfully submitted,

                                                 __/s/ Michael Spangler_____
                                                 Attorney for Debtor

                                                 The Semrad Law Firm, LLC
                                                 Attorney for Debtor
                                                 20 S. Clark Street, 28th Floor
                                                 Chicago, IL 60603
                                                 (312) 913-0625
